RLEDIN
                                                                 ' <. - The Court of Appeals
                   RECEIVED IN                                   ,          Sixth District
                 The C mrt of Aopeals
                    Sixth District
                                                                        -JAN 2 0 2015
                    JAN 2 0 201!£AUSE N0-
                                                                      Texarkana, Texas
                Debra'Syicie* '                                    DebraK«rey,aerk
THE STATE OF TEXAS                                      IN THE DISTRICT COURT
Billie Murphy Tremble,                                  OF RUSK COUNTY, TEXAS
Sharon Tremble Donaldson,                               CASE NO'(s) 2013 - 390,
Selia Tremble Shawkey,                                  2013 - 391, 2013 - 392
Wilmer Forrest Tremble, Jr.,
"The Estate of Wilmer Forrest Tremble, Sr."
Appellant(s),


Vs.



Luminant Mining Company LLC,
Energy Future Holdings Corporation
and Subsidiaries
Appellee.



                                     NOTICE OF APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:

Appellant(s) Billie Murphy Tremble, Sharon Tremble Donaldson, Selia Tremble
Shawkey, Wilmer Forrest Tremble, Jr. files this appeal complaining of the Appellee
Luminant Mining Company LLC and its subsidiaries the support respectfully
shows:

The undivided inherited property is 128.46 acres more or less located in Rusk
County, Texas.
                              INTRODUCTION

 The Appellant(s) will expose the Appellee's possession of heir property the
support is as foffows: rd.at 751, sec CTex. RClV+166d. We are raising a genuine
issue of material fact. The Appellee withheld pertinent information from
Appeiiant(s). Nottingham Brick &Title Co. v. Butler (1889) 16 QBD 778. We by law
did not and were not privy to pertinent information. All heirs to said land in Rusk
County, Texas have been mislead by the Appellee and its representatives.
Numerous inquiries have been made and never answered, nor addressed, just
ignored.



                         FACTUAL ALLEGATIONS




The Appellant(s) question why all family members were not served each and
every time with the Petition, Partition or Summary Judgment.


The Uniform Partition of Heir's Property Act (UPHPA) the Appellee did not take
the appropriate steps to be compliant with the law.
      The co-tenants were never allowed the 45 days to exercise their right of
      first refusal, and if exercised, another 60 days in which to arrange for
      financing.


      The court must hold a hearing to consider evidence and the hearing was a
      Plaintiff's Traditional and No Evidence Motion for Summary Judgment.


The Appellant was notified of Final Judgment, Re: Cause No. 2013-390, No. 2013-
391 and No. 2013-392. The court signed the judgment on December 16, 2014 by
Laury Mark, Deputy. The judgment was not accompanied by an explanation.

The AppeUee has sold and auctioned off the property in secret thereby violating
the Civil and Constitutional Rights of the Appellant.


                                                                                 3l
The Appellee withheld pertinent information from Appellant(s). On December 6,
2013 the Appellant(s) received a letter regarding a claim by Appellee to interestin
70 acres more or less of timber. This warranted further investigation. Withheld
from the nine heirs are documents in the Rusk County Court House with the
Appellee recorded as owner of 100% of the property and as owner of 100%
interest in the property; which was transferred on December 16, 2010 and
December 21, 2010. A disavowal of inherited funds reduced to common property.
The Appeilant(s) are denied use, income, and have been made to think they have
no rights to the property that has been part of their African American heritage for
over 100 years.


The Cash Warranty Deed was notarized on December 13, 2010 by Russell Davis
contract Landman for Luminant Mining Company. Emma Jean Tremble Smith
was responsible for the deeding of All the acreage to the Appellee in her Cash
Warranty Deed. Ms Smith's interest was only fractional at the time of transfer.
The documents are filed in the Rusk County Clerk Office, Rusk County Appraisal
District and the Court House in Rusk County, Texas. The deeding was on
December 16, 2010 and on December 21, 2010. The other heirs had no
knowledge of what occurred with Ms Smith's Cash Warranty Deed and the
Appellee's part in this act. Emma Jean Trimble Smith aka Emma Jean Tremble
Smith is not nor has she ever been the Executor of the Estate, Administrator,
nor the Trustee.


The Cash Warranty Deed was the first conveyance to Appellee. There were five
heirs who granted, sold and conveyed their undivided interest in all coaL lignite
and or other near surface minerals to Appellee in Warranty Deeds.


The Mineral Deed and the Addendum are relevant. Sharon Tremble Donaldson,
Selia Tremble Shawkey, and Wilmer Forrest Tremble, k. were sued and
disinherited by the Appellee after the Last Will and Testament of Wilmer Forrest


                                                                                  b
Tremble, Sr. was presented. There was no power given to that instrument outside
of the disinheritance. The Appellee cited the Appellant(s) Mineral Deed is "not
relevant." However, there-is an Addendum to the Mineral Deed that gives them
all rights to the coal and lignite.


There are two gas wells on the property that have been plugged for years, but,
were serviced on December 25, 2014. Those wells as of December 26, 2014 are
fully operational.


As evident to the information being presented the Appellant request Reverse
and Render.



It is our prayer that the honorable court will come to our rescue and not allow our
undivided inherited property to become a statistic of African American inherited
land taken by force. All these things are evident of a denial of justice and civil
rights. A declaration that the acts and omissions described herein violated
appellant(s) rights under the Constitution and laws of the United States. Our
coveted Declaration of Independence says "all men are created equal," however,
African Americans and other minorities have systematically been denied their
land rights. Ownership of land has always been deemed a valuable economic
resource that is and has been in many cases taken by violence, legal exploitation
and trickery. It is our fervent prayer this land will remain in our family for
generations to come. We the members of the "Estate of Wilmer Forrest Tremble,
Sr." throw ourselves on the mercy of the court.




                                                                                      a
•^i-J^JsStSs^J^^ki^
                             R
                      ^ (o       Court of jWeo]
                      05 (\[. SWVe Line A^e. fiw, ao
                      di(a-rkAv\a., I>.
                                     755DI
                                          i   r   ;im ;   mi   i   tir   hi   i i;i I   i   ii J J   ill m   I   :